Citation Nr: 0912496	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-00 435	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island.



THE ISSUE

Entitlement to service connection for Posttraumatic Stress 
Disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1951 to February 1953 and from August 1953 to July 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.304(f) (effective before and after October 29, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in September 2005.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in February 2007.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Although a December 
2005 VA treatment report noted the Veteran had been provided 
a diagnosis of PTSD by a private physician, the Veteran has 
not provided copies of any records of that diagnosis nor has 
he indentified the existence of any such records and provided 
VA authorization to assist him in obtain such records.  

A review of the record reveals that in October 2005 the 
service department reported that the Veteran's personnel 
records were unavailable and the record suggests that they 
may have been lost due to fire.  In such cases, there is a 
heightened duty to assist the Veteran in developing the 
evidence that might support his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  In a January 2006 
report the service department, in essence, stated that a 
search for alternative records had been investigated and that 
information narrowing the search dates to three months or 
less was required for further action.  The Board notes, 
however, that in correspondence dated in January 2006 the RO 
notified the Veteran that efforts to obtain service 
department documents to assist him in substantiating his 
claim had been unsuccessful and requested he provide 
information narrowing the time limits for the events he 
stated had caused his PTSD.  In his February 2006 response 
the Veteran reported he was unable to recall any additional 
specific information.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (as revised effective October 29, 2008; see 74 
Fed. Reg. 14491 (Mar. 31, 2009)).  Section 4.125(a) of 38 
C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a Veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, the Veteran has asserted that he has PTSD as a 
result of stressors during active service in Pusan, South 
Korea, in May 1952.  Specifically, he stated that he had 
experienced nightly air raids and that he had been exposed to 
enemy fire while serving as a night guard.  He described an 
incident while he was attached to the 839th EAB in which he 
rode on top of a train as a guard and came under fire.  No 
information as to the specific date of these events was 
provided and no supporting evidence has been obtained as to 
the claimed in-service stressor events.  The Veteran has 
stated that he was unable to recall any other specific 
information as to these events.  Records show the Veteran was 
awarded the Korean Service Medal, but that there are no 
awards or medals indicative of combat.  

VA treatment records dated in October 2005 noted the Veteran 
reported that during service in Korea he served on guard duty 
and went out on patrol.  The examiner provided a diagnosis of 
major depressive disorder, but found that the Veteran did not 
experience a criterion "A" traumatic event and that he did 
not meet the criteria for a diagnosis of PTSD.  It was noted 
that Veteran reported that he felt patrolling at night was 
traumatic because he heard many noises.  The examiner stated 
this was not a criterion "A" traumatic event.  

Based upon the evidence of record, the Board finds the 
Veteran is not shown to have developed PTSD as a result of a 
stressor event verified by credible supporting evidence as 
having occurred in service.  The record shows the Veteran 
failed to respond to a specific request for additional 
details as to his specific stressors.  The service department 
was unable to verify the Veteran's claimed stressors and 
there is no credible supporting evidence demonstrating an 
actual encounter with the enemy.  The Board finds the Veteran 
is not a combat veteran for VA compensation purposes.  The 
available medical evidence does not include a diagnosis of 
PTSD and an October 2005 report specifically found the 
Veteran did not meet the criteria for a diagnosis of PTSD.  

While the Veteran may sincerely believe that he has PTSD as a 
result of service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, entitlement to service 
connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


